PELHAM, J.
The record in this case shows that the court allowed the solicitor extreme latitude in examining the only witness introduced to make out the state’s cáse in endeavoring to elicit from the witness that the sale of whisky, testified to as having been made by the defendant, was within the punishable period. This fact, essential to be'proven to support a conviction, was not shown by the, statement of the witness, as set out in the bill of exceptions; and the court was in error in refusing the general charge requested in writing by the defendant. — Yancey v. State, 1 Ala. App. 226, 55 South. 267; Molett v. State, 33 Ala. 408; Armistead v. State, 43 Ala. 340; Hurt v. State, 55 Ala. 214.
. For the error of the court in refusing the general charge, the judgment of conviction appealed from must be reversed.
Reversed and remanded.